Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 38-62 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed system for controlling power to an endoscopic light source in a light controlled environment comprising, inter alia, “wherein the imaging device controller causes the system to perform the following processes: send an electric communication signal to a light source controller at a specified interval; turn off the light source for a predetermined sample period based on the electric communication signal, the predetermined sample period having a length sufficient for the image sensor to capture at least a single frame; collect data from the image sensor for the single frame obtained during the predetermined sample period, wherein the data relates to an amount of ambient light received by the image sensor; analyze the single frame obtained during the predetermined sample period against a specified, predetermined threshold value; and control the operation of the light source based on the data received from the image sensor”.
St. George et al. (US8,372,003) teaches a system (system 20; fig 1B; 4:33, abstract) for controlling power to an endoscopic light source in a light controlled environment (abstract) comprising: an imaging device (endoscope described at 2:13; fig 1B; 4:48, 5:1) comprising an imaging device controller (CCU 36; fig 1B; 5:1); a light source (illumination source 34 and control processor 42; fig 1B; 4:48, 5:14) comprising a light source controller (control processor 42); an image sensor (CCD or CMOS image sensor 4:57).  However St. George does not teach configuring the imaging device controller to turn off the light source for a predetermined sample period based on the electric communication signal, the predetermined sample period having a length sufficient for the image sensor to 
Garcia et al. (US2010/0171429) teaches a system for measuring ambient light and controlling light sources based on those measurements ([0014-0016]).  However Garcia does not teach the power control for a predetermined sample period based on the electric communication signal and also lacks discussion about the illumination control in the context of image sensor frames.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/Jae Woo/Examiner, Art Unit 3795 

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795